UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DALE W. WOOD,
Plaintiff-Appellant,

v.                                                                    No. 96-1579

UNITED STATES OF AMERICA,
Defendant-Appellee.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
Frank W. Bullock, Jr., Chief District Judge.
(CA-94-681)

Submitted: January 23, 1997

Decided: February 4, 1997

Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Julie L. Bell, Charles O. Peed, Jr., CHARLES PEED & ASSO-
CIATES, Winston-Salem, North Carolina, for Appellant. Walter C.
Holton, Jr., United States Attorney, Gill P. Beck, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

During a heavy rainstorm, Dale W. Wood slipped and fell on the
wet floor in the entranceway of the United States Post Office in Arch-
dale, North Carolina, while he was attempting to leave the building.
Wood filed this action under the Federal Tort Claims Act, 28 U.S.C.
§ 1346 (1994), alleging that he sustained back and arm injuries from
the fall and that Defendant negligently failed to remove the water
from the floor. Wood now appeals from the district court's order
adopting the magistrate judge's recommendation to grant summary
judgment for Defendant. We find no meritorious grounds for appeal;
consequently, we affirm.

This court reviews de novo district court orders granting or denying
summary judgment. Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994).
District courts may enter summary judgment only where there is no
genuine issue of material fact and the movant is entitled to judgment
as a matter of law. Miller v. Leathers, 913 F.2d 1085, 1087 (4th Cir.
1990) (in banc). The facts and inferences to be drawn from the plead-
ings must be viewed in the light most favorable to the nonmoving
party. Moore v. Winebrenner, 927 F.2d 1312, 1313 (4th Cir. 1991).
Summary judgment is appropriate where the record taken as a whole
could not lead a rational trier of fact to find for the nonmoving party.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986).

To succeed with this premises liability claim under North Carolina
law, Wood must show either that Defendant negligently created the
condition that resulted in the injury or negligently failed to correct the
condition after receiving actual or constructive notice of it. Roumillat
v. Simplistic Enterprises, Inc., 414 S.E.2d 339, 342-43 (N.C. 1992).
Because Wood failed to show that Defendant either created the condi-
tion or had actual or constructive knowledge of it, the district court
properly granted summary judgment for Defendant.

We therefore affirm the district court's order adopting the magis-
trate judge's recommendation and granting summary judgment for
Defendant. We dispense with oral argument because the facts and

                     2
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

AFFIRMED

                    3